ACCEPTED
                                                                                                                                   01-15-00504-CV
                                                                                                                        FIRST COURT OF APPEALS
                                                                                                                                HOUSTON, TEXAS


                                                                   &
                                                                                                                              7/17/2015 2:29:32 PM

                                                       STEVENSON     MURRAY                                                  CHRISTOPHER PRINE
                                                                                                                                            CLERK

                                                           ATTORNEYS  LAW  AT
                                                         A PRorI:ssIoNAL CORPORATION
                                                         24 CREENWAY PLAZA, Sum; 750
JOHN W. Suvr~soN.                     JR.                    Housrow, TEXAS 77046                               FILED IN
                                                                                                        1stTELEPHONE
                                                                                                            COURT OF7I3~622-3223
                                                                                                                        APPEALS
w_ ROM,“ HAND                                                                                               HOUSTON,
                                                                                                                    :



                                                                                                                        TEXAS
                                                                                                            FACSIMILE 7|3-622-3224
MARK        T‘ MllRRAYW‘-
                                                                                                                    :



                                                                                                        7/17/2015 2:29:32 PM
                                                                                                      WWW.]OllNSTEVl'NSONl.AW.('OM
JEREMY R_ NEWELL
                                                                                                       www.sr:vr.NsoNMur